—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated March 31, 2000, which, upon a fact-finding order of the same court, dated February 7, 2000, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of assault in the second degree, upon his admission, adjudged him to be a juvenile delinquent and, after a hearing, placed him with the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Office of Children and Family Services for a period of 18 months is dismissed as academic as the period of placement has expired (see Matter of Jacqueline S., 284 AD2d 398; Matter of Carlos S., 243 AD2d 569); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; Matter of Jermaine L.M., 272 AD2d 546; cf. People v Gonzalez, 47 NY2d 606). Prudenti, P.J., S. Miller, O’Brien, McGinity and Crane, JJ., concur.